Affirmed and Opinion filed May 4, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00922-CV

         4922 HOLDINGS, LLC AND HORIZON UNITED GROUP
           INTERNATIONAL, LLC, Appellants/Cross-Appellees

                                         V.

         SALVADOR RIVERA D/B/A RIVERA’S COMMERCIAL,
                    Appellee/Cross-Appellant

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-30658

                                 OPINION

      This appeal arises from a contract dispute between a subcontractor and an
owner/general contractor following a construction renovation project. A jury found
that both parties materially breached the contract, but that the owner/general
contractor breached first and that its breach was not excused. The trial court signed
a judgment awarding the subcontractor $3,875 in breach-of-contract damages found
by the jury, $52,300 in attorney’s fees (plus conditional appellate attorney’s fees),
and pre- and post-judgment interest.

       Both parties appeal. In three issues, the owner/general contractor asserts that
no legally or factually sufficient evidence supports: (1) the jury’s damages finding
in the subcontractor’s favor; (2) the jury’s finding that the owner/general contractor
breached the contract first; and (3) the trial court’s award of attorney’s fees to the
subcontractor.

       The subcontractor presents two cross-issues. First, the subcontractor contends
the trial court erred in awarding only $3,875 in contract damages when the jury found
a larger amount—$17,775—represented the value of its unpaid labor in response to
a separate lien-foreclosurequestion. Second, the subcontractor urges that the trial
court should have awarded pre-judgment interest at 18%, instead of 5.5%, because
the jury found that the owner/subcontractor failed to promptly pay for the work
performed.

       We conclude that legally and factually sufficient evidence supports the verdict
and the judgment, and we overrule the owner/general contractor’s three issues. We
overrule the subcontractor’s issues because it failed to preserve them in the trial
court. Accordingly, we affirm the trial court’s judgment.

                                       Background

       Appellants Horizon United Group International, LLC and 4922 Holdings,
LLC (collectively, “Horizon”)1 hired Salvador Rivera d/b/a Rivera Commercial
(“Rivera”) to perform “structural repairs and upgrades” to church property located
in Houston. In November 2014, Horizon and Rivera signed a subcontract agreement


       1
         The parties do not distinguish between Horizon and 4922 Holdings, so we refer to them
collectively as “Horizon.”

                                              2
(the “Contract”) with a price of $121,000. Generally, the original scope of work
included demolition, framing, truss repairs, ceiling repairs, interior drywall repairs
and painting, and exterior painting. Two written and signed change orders or
addenda altered the Contract terms. Together, these orders changed the Contract
price to a maximum of $139,000.2

       Horizon was to pay Rivera periodically in an amount equal to the value of the
work performed and approved by Horizon, less a retainage equal to ten percent of
the amount Rivera requested.

       Based on Horizon’s alleged failure to pay all Contract amounts due, Rivera
sued Horizon for breach of contract, quantum meruit, prompt payment violations,
and lien foreclosure. Horizon countersued Rivera for fraudulent lien and breach of
contract based on Rivera’s allegedly shoddy workmanship and failure to complete
the Contract’s work scope.

       A two-day jury trial included testimony from Rivera’s owner, Salvador
Rivera, and his son, Brian, who worked on the project and handled paperwork and
communications with Horizon. The parties agree that work proceeded and Horizon
paid Rivera for its work up to approximately January or February 2016, when
Horizon told Rivera to stop work. According to Salvador and Brian, the entire scope
of work—including the first and second change orders—had been completed as of
February 2016, and the only task remaining was exterior painting, which was just
beginning when they were told to stop. Brian explained that Horizon halted the job
because a lack of waterproofing on the exterior concrete block walls led to interior
leakage problems.


       2
        The $139,000 price included a potential $5,000 bonus if Rivera completed the second
change order’s scope timely. The parties disputed whether Rivera completed the second change
order.

                                             3
      According to Brian, Horizon asked Rivera to waterproof the exterior concrete
masonry, a task the parties refer to as applying “block filler.” Brian and Salvador
testified that block filler was not part of the original work scope, so Rivera provided
an additional proposal for it. The court admitted a document labeled “Additional
#3,” which provided for Rivera to “apply waterproofing all around exterior wall” in
exchange for an additional $7,750. This document was not signed by either Rivera
or Horizon, but Salvador said that Horizon’s superintendent verbally approved the
block-filler work over the phone. Horizon’s position was that block filler is much
like paint primer and was included within the original work scope as part of the
exterior painting. In any event, it is undisputed that Rivera completed the block-
filler work and invoiced Horizon for $7,750 (less retainage of $750) on April 21,
2016. Horizon did not pay Rivera for the block-filler work. After Brian and
Salvador completed the block filler, they did not resume or complete the exterior
painting because they had been told to stop.

      The parties agree that Horizon paid Rivera a total of $118,100 for work
performed up to February 2016. The parties also agree that Horizon withheld
$13,900 as retainage. Rivera claims it is owed $13,900 for the retainage and $7,750
for the block-filler work. Brian filed a lien against the property for $21,650,
reflective of these two amounts.

      Horizon believed that Rivera failed to complete the work scope and
inadequately performed certain tasks. On cross-examination, Brian acknowledged
that Rivera had not met some contractual obligations, such as providing daily written
reports, obtaining inspections (although Brian stated, “Horizon has always done the
inspections for us”), securing permits for some items (such as an interior stage that
Rivera built as part of the second change order), and building steps leading to the
stage front as contemplated by the second change order’s work scope. Brian testified

                                          4
that Horizon never informed Rivera that its work was incomplete or that any part of
the work was deficient and needed repair.

       Another task Horizon asserted Rivera either failed to perform or performed
deficiently was exterior painting, which was included in the original work scope.
Brian and Salvador acknowledged that no deductive change order removed the
exterior painting from the work scope. However, Horizon told Rivera to stop work
as the exterior painting began, and Rivera’s February 2016 invoice noted that
exterior painting remained to be performed. As the invoice indicates, the exterior
painting would cost $7,000 but Rivera was not requesting payment for that work.
The February 2016 invoice was in writing and signed by Horizon’s project manager,
David Pratt, who approved it subject to a later adjustment.

       Brian also acknowledged that Rivera did not have a signed change order
regarding the block-filler work, but he testified that Horizon approved the work over
the phone. Brian said that change orders did not need to be in any specific form.

       Horizon took the position that Rivera’s deficient performance was
remediable. Scott Jones, an estimator for Horizon, was Horizon’s only witness.
Jones explained that Horizon asked him to use specialized software commonly used
in the construction industry to estimate the cost of remedying or completing the
work. Jones submitted and discussed a report regarding allegedly incomplete or
defectively performed items in Rivera’s work scope. According to Jones, the total
reasonable and necessary cost to complete or remedy Rivera’s work would be
$49,750. Additionally, Jones opined that the block-filler work was part of Rivera’s
original scope to paint the building’s exterior.3 Jones also opined that Rivera was


       3
          The relevant line item on the Contract’s scope of work attachment states: “[d]o painting
all interior & exterior walls, doors, door frames, trim, and ceiling for entire project. Do not paint
Mural Wall.”

                                                 5
not entitled to the second change order’s $5,000 bonus because Rivera had not
completed the change order’s scope. Jones explained that Rivera already had been
paid more than it was owed because it failed to complete the work. On cross-
examination, Jones acknowledged that this was the first time he had been assigned
to determine whether a project had been properly completed. His traditional role,
instead, was to assist, at a project’s front-end, with determining the job’s cost.

      Although Jones identified $49,750 as the total reasonable and necessary cost
to remedy or complete Rivera’s work, this figure was an estimate because the project
was “still not finished” and Horizon had not yet actually incurred any costs in
remedying or completing the work. Jones agreed that his estimate was based on
photographs he took in October or November 2017 and the project status at that
time—approximately eighteen months after Rivera left the project. He agreed that
he had not spoken to any of Horizon’s project managers or superintendents
associated with this job. Nor had he examined any project documentation, such as
emails, invoices, or payments made. He asked for project drawings, but they were
not given to him. Additionally, Jones was not aware whether other subcontractors—
or Horizon itself—had ever worked on the project, either during Rivera’s work or
afterward. Jones testified that Rivera was given the opportunity to complete the
project “multiple times.”

      In rebuttal to Jones’s testimony, Salvador testified that several other
subcontractors worked on the job site. He also disputed several, but not all, of the
estimates included in Jones’s report.

      After both parties rested, the trial court held a charge conference. The parties
stipulated that Rivera “substantially performed all of [its] obligations in agreement
with Horizon and 4922 Holdings.” After the parties so stipulated, Horizon moved
for a directed verdict on the ground that Rivera failed to prove the reasonable and

                                           6
necessary costs to complete the project under a substantial performance theory.4 The
trial court denied the motion.

       The jury found that both Rivera and Horizon materially breached the contract,
but Horizon breached first; that Horizon’s breach was not excused; and that $3,875
would “fairly and reasonably compensate Rivera for damages” resulting from
Horizon’s breach. Also, the jury found that Rivera’s lien “substantially represents”
the amount of money owed by Horizon, and in conjunction with that question, that
the value of Rivera’s labor/material provided for this project but not paid by Horizon
was $17,775. The jury further found that Horizon failed to promptly pay Rivera for
properly performed work.

       Rivera moved for judgment on the jury’s verdict, seeking $21,650 in damages
and 5% pre- and post-judgment interest. Horizon filed a motion for judgment
notwithstanding the verdict (“JNOV”) and to disregard several jury findings.

       The parties agreed to submit attorneys’ fees to the court by affidavit. In its
initial request, Rivera sought $81,750 in trial attorney’s fees, plus conditional
appellate fees. Though Rivera’s counsel submitted an affidavit supporting his
requested fees, the attached billing records were completely redacted. After Horizon
objected, Rivera supplemented his attorney’s fee request and provided more detailed
and unredacted billing records, as well as two additional affidavits. The trial court
signed findings of fact that Horizon owed $52,350 in reasonable and necessary
attorney’s fees. In determining this amount, the trial court struck through or reduced

       4
         E.g., Vance v. My Apartment Steak House of San Antonio, Inc., 677 S.W.2d 480, 482-83
(Tex. 1984) (“[W]hen a breaching contractor brings suit to recover for his substantial performance
and the owner alleges remediable defects in the construction, the contractor is required to prove
that he did substantially perform, the consideration due him under the contract, and the cost of
remedying the defects due to his errors or omissions.”). Based on Vance, Horizon argued that
proving reasonable and necessary remediation costs is a required element of Rivera’s contract
claim for which Rivera bears the burden.

                                                7
the hours billed on several of Rivera’s fee statement line items.

      The trial court signed a final judgment in favor of Rivera, awarding $3,875 in
damages and $52,350 in attorney’s fees, with conditional appellate fees, and 5.5%
pre- and post-judgment interest.

      Horizon timely appealed, and Rivera cross-appealed.

                                   Issues Presented

      Horizon presents three issues for our review: (1) whether legally and factually
sufficient evidence supports the jury’s damages award; (2) whether legally and
factually sufficient evidence supports the jury’s finding that Horizon breached the
Contract first; and (3) whether legally and factually sufficient evidence supports the
attorney’s fee award.

      In its cross-appeal, Rivera presents two issues: (1) whether the trial court
erred in awarding only $3,875 in damages, when the jury found that the reasonable
value of Rivera’s unpaid work was $17,775; and (2) whether the trial court erred in
awarding pre-judgment interest at a 5.5% rate rather than an 18% rate consistent
with the jury’s finding that Horizon failed to pay promptly for the work performed.

                                   Horizon’s Issues

A.    Standard of Review – Legal and Factual Sufficiency

      When reviewing the legal sufficiency of the evidence, we consider the
evidence in the light most favorable to the challenged finding and indulge every
reasonable inference that would support it. City of Keller v. Wilson, 168 S.W.3d
802, 822 (Tex. 2005). We must credit favorable evidence if a reasonable fact finder
could and disregard contrary evidence unless a reasonable fact finder could not. See
id. at 827. To sustain a challenge to the legal sufficiency of the evidence supporting
a jury finding, the reviewing court must find that: (1) there is a complete lack of

                                          8
evidence of a vital fact; (2) the court is barred by rules of law or evidence from
giving weight to the only evidence offered to prove a vital fact; (3) there is no more
than a mere scintilla of evidence to prove a vital fact; or (4) the evidence conclusively
established the opposite of a vital fact. Volkswagen of Am., Inc. v. Ramirez, 159
S.W.3d 897, 903 (Tex. 2004).

      When reviewing the factual sufficiency of the evidence, we examine the entire
record, considering all the evidence both in favor of and contrary to the finding. Vast
Constr., LLC v. CTC Contractors, LLC, 526 S.W.3d 709, 723 (Tex. App.—Houston
[14th Dist.] 2017, no pet.). When a party attacks the factual sufficiency of an adverse
finding on an issue on which it had the burden of proof, the party must demonstrate
on appeal that the adverse finding is against the great weight and preponderance of
the evidence. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (per
curiam). And when a party attacks the factual sufficiency of the evidence pertaining
to a finding on which the party did not have the burden of proof, we may set aside
the finding only if it is so contrary to the overwhelming weight of the evidence as to
be clearly wrong and unjust. Bennett v. Comm’n for Lawyer Discipline, 489 S.W.3d
58, 66 (Tex. App.—Houston [14th Dist.] 2016, no pet.). We consider all the
evidence, but we will not reverse the judgment unless “the evidence which supports
the [ ] finding is so weak as to [make the finding] clearly wrong and manifestly
unjust.” Star Enter. v. Marze, 61 S.W.3d 449, 462 (Tex. App.—San Antonio 2001,
pet. denied). The amount of evidence necessary to affirm is far less than the amount
necessary to reverse a judgment. GTE Mobilnet of S. Tex. Ltd. P’ship v. Pascouet,
61 S.W.3d 599, 616 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).

      We apply these standards mindful that this court is not a fact finder. Maritime
Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998). The trier of fact is the
sole judge of witnesses’ credibility and the weight afforded their testimony. GTE

                                           9
Mobilnet, 61 S.W.3d at 615-16; see City of Keller, 168 S.W.3d at 819-20. Therefore,
we may not pass upon the witnesses’ credibility or substitute our judgment for that
of the fact finder, even if the evidence would also support a different result. GTE
Mobilnet, 61 S.W.3d at 615-16.

B.    Legally and factually sufficient evidence supports the jury’s finding that
      Horizon breached the Contract first.

      We take Horizon’s issues out of order and consider first whether legally and
factually sufficient evidence supports the jury’s finding that Horizon breached the
Contract first. We reproduce the relevant jury findings here:

                                 QUESTION NO. 1
           Did Horizon and/or 4922 Holdings fail to comply with the
      Agreement?
            You are instructed that a failure to comply must be material. The
      circumstances to consider in determining whether a failure to comply
      is material include:
         1. The extent to which he injured party will be deprived of the
            benefit which it reasonably expected;
         2. The extent to which the injured party can be adequately
            compensated for the part of that benefit of which he will be
            deprived;
         3. The extent to which the party failing to perform or to offer to
            perform will suffer forfeiture;
         4. The likelihood that the party failing to perform or to offer to
            perform will cure his failure, taking into account the
            circumstances including any reasonable assurances;
         5. The extent to which the behavior of the party failing to perform
            or to offer to perform comports with standards of good faith and
            fair dealing.
      Answer “Yes” or “No”:
      ANSWER:            Yes


                                        10
                               QUESTION NO. 2
            Did Rivera fail to comply with the Agreement?
            You are instructed that a failure to comply must be material. The
      circumstances to consider in determining whether a failure to comply
      is material include:
         1. The extent to which he injured party will be deprived of the
            benefit which it reasonably expected;
         2. The extent to which the injured party can be adequately
            compensated for the part of that benefit of which he will be
            deprived;
         3. The extent to which the party failing to perform or to offer to
            perform will suffer forfeiture;
         4. The likelihood that the party failing to perform or to offer to
            perform will cure his failure, taking into account the
            circumstances including any reasonable assurances;
         5. The extent to which the behavior of the party failing to perform
            or to offer to perform comports with standards of good faith and
            fair dealing.
      Answer “Yes” or “No”:
      ANSWER:            Yes


            If you answered “Yes” to Question No. 1 and Question No. 2,
      then answer the following question. Otherwise, do not answer the
      following question.
                               QUESTION NO. 3
            Who failed to comply with the Agreement first?
            “Horizon and/or 4922 Holdings”
                  or
            “Rivera”
            ANSWER:            Horizon and/or 4922 Holdings

      When as here two parties materially breach a contract, determining which
party breached first becomes important because “[i]t is a fundamental principle of
                                        11
contract law that when one party to a contract commits a material breach of that
contract, the other party is discharged or excused from further performance.”
Bartush-Schnitzius Foods Co. v. Cimco Refrigeration, Inc., 518 S.W.3d 432, 436
(Tex. 2017) (per curiam); Mustang Pipeline Co. v. Driver Pipeline Co., 134 S.W.3d
195, 198 (Tex. 2004) (per curiam). Rivera asserted prior material breach, and the
jury found in Rivera’s favor on that issue. Horizon challenges the legal and factual
sufficiency of the evidence supporting that finding.5

       Rivera claimed that Horizon materially breached the Contract when it failed
to pay the full amount owed, including the $13,900 retainage. Horizon does not
dispute that it failed to pay the retainage but insists its duty to pay was never
triggered because Rivera never completed the work. Horizon points to Article 5(f)
of the Contract, which, Horizon says, requires the contract balance to be paid only
after “project completion.”6 Essentially, Horizon is arguing that it did not materially
breach the Contract at all by failing to pay Rivera the retainage.

       Horizon is correct that under Article 5, which governs payment, the retainage
would not be payable until after all four of the specified conditions occurred—full
completion and acceptance of the work, payment by the owner, and completion of

       5
         Horizon preserved its issue in the trial court by filing a JNOV motion asking the trial
court to disregard the jury’s finding that Horizon breached first and a motion for a new trial
challenging the legal and factual sufficiency of the evidence to support this jury finding. See, e.g.,
Daniels v. Empty Eye, Inc., 368 S.W.3d 743, 748-49 (Tex. App.—Houston [14th Dist.] 2012, pet.
denied) (explaining that, in a case tried to a jury, a motion to disregard preserves legal sufficiency
challenge and a motion for new trial preserves a factual sufficiency challenge).
       6
           ARTICLE 5. PAYMENT
       ...
       (f) The balance of contract funds (final payment), less offsets of Contractor, shall
       be payable (7) days after the last of the following: (i) the Project is completed; (ii)
       the Project is accepted by Owner and Architect; (iii) Owner pays the full contract
       price to contractor; and (iv) Subcontractor has fully performed all of its obligations
       hereunder, including the furnishing of close-out documents.

                                                 12
close-out documents. However, other contract provisions, namely those in Article
7, permitted Horizon to terminate the Contract—at is sole discretion and for its
convenience—before project completion. In that circumstance, Article 7(h) granted
Rivera the right to receive payment for all work actually performed in accordance
with the Contract through the date of notice of termination.7

      Salvador and Brian testified that Horizon instructed Rivera to stop work on
the project before Rivera completed the exterior painting and that Rivera had
completed all other tasks except for the exterior painting when Horizon told it to
stop. According to Salvador, Horizon “didn’t want to pay no more.” A reasonable
fact finder could have accepted this testimony and found that Horizon terminated the
Contract for convenience, as was its right under Article 7(g). Upon termination,
Rivera was obligated to “immediately stop work” and became entitled to receive the
“costs incurred for work actually performed” less any “costs of (or credited for)
correction.” It is undisputed that Horizon did not pay Rivera any of the retainage it
withheld for the work that Rivera performed before termination. Thus, the jury


      7
     ARTICLE         7.      TERMINATION          FOR     DEFAULT,       TERMINATION           FOR
CONVENIENCE
      ...
      (g) Contractor may terminate Subcontractor for Contractor’s convenience (and
      without the requirement to prove a default under this contract) in any event,
      including in the event that circumstances change such that it is in Contractor’s
      interest to terminate this Subcontract. . . . In the event of a Termination for
      Convenience, Subcontractor shall immediately stop work and shall be entitled to
      payment for all work performed under (and in accordance with) this Subcontract,
      together with any direct job-site costs related to the termination. . . .
      (h) In the event of termination under Article . . . 7(g), Subcontractor shall have the
      right to payment only of costs incurred for work actually performed upon (and in
      accordance with) the Subcontract through the date of notice of termination (plus a
      reasonable mark-up not to exceed 10% for overhead and profit upon this work less
      (i) amounts paid to date, (ii) any costs of (or credited for) correction) and (iii)
      Contractor’s offsets. . . .

                                               13
reasonably could have found that Horizon materially failed to comply with the
Contract by not paying Rivera some or all of the retainage withheld for work actually
performed through the date of termination.8 We conclude this finding is supported
by legally sufficient evidence.

       Horizon’s reliance on Article 5(f) as support for its contention that it never
owed a duty to pay the retainage because the work was never completed is
misplaced. If Horizon terminated for convenience before project completion, the
payment conditions specified in Article 5(f) would never materialize. Because the
jury reasonably could have found a termination for convenience occurred, the
provisions in Article 7(h) apply.

       In any event, Horizon says it could not have breached the Contract first
because Rivera did not complete the scope of work at issue and a “reasonable
factfinder could not disregard the inevitable fact that Rivera’s poor workmanship
and failure to complete predated (and, in fact, resulted in) Horizon’s refusal to pay.”
To the contrary, the jury reasonably may have found that Rivera materially failed to
comply with the Contract because the exterior painting was never completed, but
that Rivera’s failure occurred after Horizon’s material breach. Horizon told Rivera
to stop work on the exterior painting and to apply the block filler, which Rivera did,
as all agreed. The jury reasonably could have found that Horizon failed to make any
further payments after Rivera completed the block-filler work, and that Horizon
instructed Rivera not to complete the exterior painting that Rivera was ready and
willing to complete. Thus, the jury reasonably could have found that Horizon’s
failure to pay amounts due up to the time of termination pre-dated Rivera’s failure


       8
         Horizon asserts that the costs of correcting Rivera’s work exceeded the amount of
retainage withheld and thus it owed Rivera nothing. We address this point in connection with our
damages discussion, infra.

                                              14
to complete the exterior painting. Once Horizon refused to pay for work performed
through the time of termination, Rivera was legally excused from any obligation to
complete the exterior painting. See Mustang Pipeline Co., 134 S.W.3d at 196.

      As to Rivera’s poor workmanship allegedly occurring prior to termination—
such as failing to complete the stage as required by the second change order or failing
to provide various paperwork or obtain inspections/permits—the jury reasonably
could have determined that those failures were not material. Thus, the jury could
have found that Rivera did not materially breach the Contract before Horizon
materially breached the Contract.

      We conclude that the above evidence is legally sufficient to support the jury’s
finding that Horizon materially breached the Contract first. Moreover, examining
the entire record, including all the evidence both in favor of and contrary to the
finding, we also conclude the evidence supporting the finding is not so weak as to
make the finding clearly wrong and manifestly unjust. See Bennett, 489 S.W.3d at
66; Star Enter., 61 S.W.3d at 462. This was a short trial with only three witnesses.
In either a legal or factual sufficiency review, issues of credibility and reconciling
conflicts within the evidence are for the jury. See, e.g., Harris County v. Coats, 607
S.W.3d 359, 381 (Tex. App.—Houston [14th Dist.] 2020, no pet. h.). In determining
that Horizon materially breached the Contract first, the jury apparently found Brian
and Salvador credible and resolved any conflicts in Rivera’s favor, which was its
prerogative. And although the jury found that Rivera materially breached the
contract as well, the jury could have determined that Horizon’s failure to pay Rivera
the amount due once Horizon terminated the Contract occurred before any material
breach by Rivera. E.g., Mustang Pipeline Co., 134 S.W.3d at 199-200.

      In sum, viewing the evidence either in favor of the jury’s finding or in a neutral
light, the evidence enabled reasonable and fair-minded people to reach this verdict,

                                          15
and it is not so weak as to be clearly wrong and unjust. Because legally and factually
sufficient evidence supports the jury’s prior material breach finding, we overrule
Horizon’s second issue.

C.     Sufficient evidence supports the jury’s damages award.

       Having concluded the evidence supports the jury’s finding that Horizon
materially breached the Contract first, we proceed to consider Horizon’s evidentiary
challenge to Rivera’s damages. In its first issue, Horizon asserts that the jury’s
damages finding is unsupported by legally and factually sufficient evidence because
Rivera failed to prove the remedial costs associated with correcting Rivera’s
deficient performance.9

       During the trial, Rivera invoked the doctrine of substantial performance,
which often applies in construction contract disputes like this one. As a general rule,
“a party to a contract who is himself in default cannot maintain a suit for its breach.”
Dobbins v. Redden, 785 S.W.2d 377, 378 (Tex. 1990) (per curiam).                            In the
construction context, however, a contractor who has substantially, though not fully,
performed may still sue to enforce an agreement and recover damages for material
breach. See id. Grounded in equity, the substantial performance doctrine allows a
contractor who has substantially performed a construction contract to assert a breach
of contract claim rather than rely merely on a claim for quantum meruit. See Vance
v. My Apartment Steak House of San Antonio, Inc., 677 S.W.2d 480, 481 (Tex.
1984); Gentry v. Squires Constr., Inc., 188 S.W.3d 396, 403 n.3 (Tex. App.—Dallas

       9
          Horizon preserved error on this issue in the trial court because it objected to submission
of the breach of contract questions on the ground that Rivera failed “to meet its burden of proof in
presenting evidence of the reasonable and necessary costs to complete [its] scope of work and
remedy the defects” and thus was “entitled to no recovery.” See, e.g., Daniels, 368 S.W.3d at 748-
49 (party preserves legal sufficiency challenge by objecting to submission of jury question). The
trial court overruled Horizon’s objection. Horizon also preserved its factual sufficiency challenge
by raising it in a motion for new trial. Tex. R. Civ. P. 324(b).

                                                16
2006, no pet.). The doctrine does not permit the contractor to recover the full
consideration provided in the contract because, by definition, the doctrine recognizes
that the contractor is in breach of the contract, though not materially so. See Vance,
677 S.W.2d at 482.10 Although the contractor is allowed to sue on the contract, his
recovery is decreased by the cost of remedying those defects for which he is
responsible. Vance, 677 S.w.2d at 482.

       A contractor seeking recovery on a substantial performance theory has the
burden to (1) plead substantial performance, (2) prove that he did substantially
perform, and (3) prove both the consideration due him under the contract and the
cost of remedying the defects due to his errors or omissions. Id. at 482-83. Whether
Rivera pleaded and proved substantial performance is not at issue because the parties
stipulated that Rivera substantially performed. We focus on whether evidence exists
showing the consideration due less remedial costs. The court instructed the jury
consistently with Vance because it directed the jury to consider only the “unpaid
contract price less the cost of completion and remedying the defects, if any.” We
measure the sufficiency of the evidence by the charge as given. See Columbia Med.
Ctr. of Las Colinas, Inc. v. Hogue, 271 S.W.3d 238, 254 (Tex. 2008); TecLogistics,
Inc. v. Dresser-Rand Grp., Inc., 527 S.W.3d 589, 595 (Tex. App.—Houston [14th
Dist.] 2017, no pet.).11

       Thus, we proceed to examine the record to determine whether the jury


       10
          The doctrine assumes that if there has been substantial performance, the builder’s breach
is immaterial. Gentry, 188 S.W.3d at 403 n.3; Bayer Corp. v. DX Terminals, Ltd., 214 S.W.3d
586, 599 n.11 (Tex. App.—Houston [14th Dist.] 2006, no pet.) (“[S]ubstantial performance
generally permits a party to a contract that breaches nonmaterial terms (but has otherwise
substantially performed) to sue the other party to the contract for breach.”).
       11
          We note the damages measure required by the substantial performance doctrine and
given to the jury is, in this case, also consistent with the Contract terms, which upon a convenience
termination entitled Rivera to payment for work performed less costs of correction.

                                                 17
reasonably could have awarded Rivera $3,875 in contract damages based on the
evidence presented consistent with the court’s instruction.

      First, we consider the amount the jury reasonably may have assessed as the
unpaid contract price for work performed up to the time Horizon terminated. Based
on the testimony, the jury could have accepted that the total contract price was
$139,000, if the jury believed that Rivera timely completed the second change order.
Rivera acknowledged, however, that it did not complete the exterior painting after
termination, and therefore it was not seeking to recover $7,000 for that work. Thus,
the jury reasonably could have found that the contract price for work performed up
to termination was $132,000 ($139,000 less $7,000).12

      It was undisputed that Horizon paid Rivera $118,100. The total contract price
less the amount paid equals $13,900 ($132,000 - $118,100 = $13,900). Thus, more
than a scintilla of evidence exists to support a reasonable determination that the
unpaid contract price was $13,900—the amount of retainage Rivera sought to
recover.

      To reach its damages award, the jury was instructed to deduct from the unpaid
contract price “the cost of completion and remedying the defects, if any.” Though
the parties stipulated that Rivera substantially performed, there was evidence that
Rivera’s performance up to termination may have been deficient, requiring
correction. Further, the jury reasonably may have determined that any deficiencies
it believed occurred were immaterial and remediable. Horizon presented evidence
through Jones that the reasonable and necessary cost to complete the work and
remedy defects was $49,750. Because the jury awarded damages of $3,875, we may
reasonably infer that the jury found that some of Rivera’s work was deficient and


      12
           Rivera is not seeking damages for the block-filler work as part of its contract claim.

                                                 18
required correction; and we may further infer that the jury assessed the reasonable
and necessary remedial costs to correct the deficiencies to be $10,025. The jury
could have arrived at its damages award by deducting $10,025 from the unpaid
contract price of $13,900 to find damages of $3,875.

       Importantly, Salvador disputed Jones’s assertion that some items were not
performed or required correction.13 Salvador also stated that the costs to complete
some of the items Jones identified were much less than Jones’s estimate. Horizon is
critical of this testimony because it is not accompanied by evidence that Salvador’s
figures are reasonable and necessary. A party seeking to recover damages under a
substantial performance theory has the burden to prove that the cost of remedying
the defects due to his errors or omissions are reasonable and necessary. McGinty v.
Hennen, 372 S.W.3d 625, 627-28 (Tex. 2012); Vance, 677 S.W.2d at 483.
According to Horizon, it introduced the only evidence of reasonableness and
necessity, and Rivera introduced none. For that reason, Horizon contends that the
jury simply “could not have ignored” Jones’s testimony. Because Jones said the
reasonable and necessary cost to complete the work is $49,750, and because those
costs exceed the contract price remaining unpaid, Horizon claims Rivera is entitled
to no damages.

       Horizon’s argument presupposes that the jury was required to accept Jones’s
testimony and remedial cost figure in full and could not have found that remedial
costs were less than Jones estimated. But this disregards the jury’s prerogatives. “A
jury has broad discretion to award damages within the range of evidence presented
at trial.” MEMC Pasadena, Inc. v. Riddle Power, LLC, 472 S.W.3d 379, 408 (Tex.


       13
           For example, $30,000 of Jones’s $49,750 estimate related to the anticipated cost of
installing new sheetrock, insulation, taping, floating, and painting. But Salvador testified that
Rivera completed that particular work.

                                               19
App.—Houston [14th Dist.] 2015, no pet.). The evidence need not show exactly
how the jury arrived at the specific amount awarded, nor is a jury tied to awarding
damages exactly as requested by the injured party. See id. A jury is entitled to
decide whether or how much of a witnesses’ testimony to accept. E.g., McGalliard
v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986) (“[T]he trier of fact is afforded
considerable discretion in evaluating opinion testimony on the issue of damages.”).
Here, for instance, the jury may have discounted Jones’s testimony based on
Rivera’s cross-examination. Jones acknowledged that Horizon had not actually
incurred any costs in remedying or completing the work. And Jones’s estimate was
based on photographs taken eighteen months after termination and was not based on
input from any of Horizon’s project managers or superintendents associated with
this job. Cf. id. (explaining that expert who had not seen house until nearly two years
after leaking problems began could not testify as to the cost of repairs needed at time
of leaks). Nor had Jones examined any project documentation, such as emails,
invoices, or payments. Coupled with Salvador’s testimony that Rivera actually
completed many of the tasks Jones said remained uncompleted, the jury reasonably
could have accepted some of Jones’s testimony and rejected the rest.

      The amount the jury may have assessed as reasonable and necessary remedial
costs is within the range suggested by the evidence heard by the jury, regardless of
which party introduced it. Thus, there exists more than a scintilla of evidence to
support the jury’s award of $3,875 in breach-of-contract damages. See, e.g., MEMC
Pasadena, Inc., 472 S.W.3d at 409-10 (overruling plaintiff’s challenge to
evidentiary sufficiency of jury’s damages award when the award fell within “broad
range of possible damages amounts” supported by the evidence). Additionally,
viewing all the evidence, we cannot say the jury’s finding is so against the great
weight and preponderance of the evidence as to be manifestly unjust. We conclude


                                          20
the damages finding is supported by legally and factually sufficient evidence, and
we overrule Horizon’s first issue.

D.    Sufficient evidence supports the trial court’s attorney’s fee award.

      In Horizon’s third and final issue, it asserts that Rivera failed to provide
sufficient evidence to support an award of attorney’s fees, an issue the parties
submitted to the court. Horizon complains that Rivera’s three filings to prove its
attorney’s fees are inadequate because:

      • the affidavits pay lip service to the Andersen[14] factors, but do not
        address them with sufficient particularity to allow any analysis;
      • At least a quarter of Rivera’s time entries are generalities (e.g., “trial
        preparation”) insufficient to enable the necessary review of the
        particular services performed and the reasonable time required for
        doing them[;]
      • Nearly $10,000 in fees sought by Rivera are for post-trial work
        which is not recoverable; and
      • In “segregating” hours between defendants, Rivera improperly
        double-billed nearly all his hours (e.g., 4/9/19 – billing for 16 hours
        of trial in single day).

      Generally, the award of attorney’s fees rests in the sound discretion of the trial
court. El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 761 (Tex. 2012). To establish
entitlement to attorney’s fees, a prevailing party has the burden to prove his fees are
both reasonable and necessary. Rohrmoos Venture v. UTSW DVA Healthcare, LLP,
578 S.W.3d 469, 487 (Tex. 2019). The factors guiding the fact finder in determining
the reasonableness and necessity of attorney’s fees include:

      (1) the time and labor required, the novelty and difficulty of the
      questions involved, and the skill required to perform the legal service
      properly;


      14
           Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997).

                                              21
      (2) the likelihood . . . that the acceptance of the particular employment
      will preclude other employment by the lawyer;
      (3) the fee customarily charged in the locality for similar legal services;
      (4) the amount involved and the results obtained;
      (5) the time limitations imposed by the client or by the circumstances;
      (6) the nature and length of the professional relationship with the client;
      (7) the experience, reputation, and ability of the lawyer or lawyers
      performing the services; and
      (8) whether the fee is fixed or contingent on results obtained or
      uncertainty of collection before the legal services have been rendered.

Id. at 494. Without evidence of these factors, “the fact finder has no meaningful
way to determine if the fees sought are in fact reasonable and necessary.” Id.

      Rivera’s counsel, Derek U. Obialo, submitted several affidavits and copies of
billing records in support of his claim for attorney’s fees. In his first affidavit, signed
April 12, 2019, Obialo stated that his rates were $300 per hour for his services and
$150 per hour for paralegal services. Obialo opined, “The fees charged in this case
are customarily charged in this area for the same or similar services for an attorney
with my experience, reputation, and ability, considering the amount in controversy,
the time limitations imposed, and the results I obtained.” The initial invoice attached
to this affidavit was heavily redacted, however, such that the description of services
was removed. The total time billed on this redacted invoice (as of April 12, 2019)
was 238 attorney hours and 69 paralegal hours, for a total of $81,750.

      In July, Obialo supplemented his original submission with another affidavit
and an unredacted billing statement. In this second affidavit, Obialo stated:

      I have reviewed the attached legal services invoice and the hours
      charged in this case and it is my professional opinion that the legal fees
      associated with this litigation are reasonable, necessary and customary
      in Harris County and surrounding counties. My opinion was acquired
      by a review of the case file and the various pleadings in this case and
                                            22
      documents relevant to this case, as well as confidential attorney client
      privileged information. I also base my opinion on similar charges in
      other cases charged by me and other similarly situated attorneys in
      similar locations in Harris County.

Obialo’s invoice attached to this affidavit was unredacted and provided descriptions
for each line item billed. As well, for many line items, the invoice included hours
for both Horizon and 4922 Holdings listed separately. The total hours billed (as of
July 24, 2019) for working on Rivera’s claims against Horizon increased to 269
attorney hours and 71 paralegal hours. This invoice additionally reflected 232.50
attorney hours associated with Rivera’s claims against 4922 Holdings. Obialo’s
invoice indicated total fees of $91,350 related to Horizon and $80,400 related to
4922 Holdings.

      Finally, in August, Obialo filed another supplemental affidavit.       In this
affidavit, he provided more detail about his fees and the services he provided:

      3. It is my opinion that the $300 per hour I charged as an attorney in
      this case is reasonable, the $150 per hour charged by my firm for Maria
      Medina’s legal assistance services performed under my supervision is
      also reasonable fee charged for paralegal services for similar tasks and
      similarly skilled and experienced person performing paralegal work for
      more than one year in Harris County. This is also informed by the fact
      that Defendants’ attorneys’ hourly rates are in a range that is much
      higher than the hourly rate charged by Plaintiff’s attorney.
      4. Plaintiffs legal fees incurred against Defendants Horizon United
      ($91,350) and 4922 Holdings ($80,400) and the total billable hours of
      340 against both Defendants in this case are reasonable and compare
      favorably with Defendants’ legal fees of $72,391 and billable hours of
      273. I have been working on this case about a year before Defendants
      hired their current law firm and Ms. Norman; and I believe I have
      performed much more intensive and extensive work in this case than
      all Defendants’ attorneys put together. This is informed from the
      review of the invoices submitted by the Defendants’ attorneys and
      comparison with the work that I and my paralegal, Maria Medina,
      performed in this case.

                                         23
5. Beyond the work performed up to trial, Defendants have continued
to file motions challenging the verdict and requesting a judgment in
their favor which necessitated more legal work for me and my legal
assistant. From a comparison of the invoices submitted by Plaintiffs
attorney and Defendants’ attorneys, the difference between the total
legal fees billed to Defendants (approx. $70,000) and the total legal fees
billed to Plaintiff within the same time period (approx. $80,000) is
comparable with the industry.
6. Plaintiffs legal fees and the billable hours were properly segregated
between the parties. As stated in my earlier attorney fees’ affidavit, the
billable hours were segregated between the two defendants, but the
issues – claims, defenses and counterclaims in this case – were so
inextricably intertwined that segregation among them is futile. All
efforts expended in addressing the counterclaims by Defendants were
an advancement of the claims of Plaintiff, and vice versa.
7. On four instances when this case came close to trial that necessitated
Plaintiffs intense preparation for trial, my paralegal and I intensely
performed trial preparation work to get ready for an impending trial and
those efforts were reflected in my fee statement as “trial preparation.”
These efforts entailed conducting mock trials and strategy meetings,
drafting voir dire, examination questions and opening and closing
statements, research and arguments, on my part, and preparing trial
binders, exhibits, trial props and displays, and participating in mock
trials on the part of my legal assistant. Defendants also billed for “trial
preparation” work as well, which were reflected in their attorney fee
invoices, supporting the fact that these are reasonable and known details
of work performed in readiness for trial.
8. Lastly, in addition to prosecuting Plaintiffs claim of $21,650, I had
to defend against Defendants’ counterclaim of almost $50,000. I
intensely prepared for and attended 4 hours of informal mediation at
Defendants’ offices at Defendants’ request. I also prepared for and
attended 4 hours of deposition of Plaintiff. The tactics and strategy
adopted by both defendants in this case made it more difficult and
needed extensive and intensive work on my part. The final result
obtained in a favorable jury verdict supports the reasonableness of the
fees charged by my firm in this case, and a review of Defendants’ legal
fees’ invoice of almost $70,000 also demonstrate the reasonableness
and necessity of the legal fees charged by my firm to the Plaintiff in
this case.
                                    24
      “Sufficient evidence includes, at a minimum, evidence of (1) particular
services performed, (2) who performed those services, (3) approximately when the
services were performed, (4) the reasonable amount of time required to perform the
services, and (5) the reasonable hourly rate for each person performing such
services.” Rohrmoos Venture, 578 S.W.3d at 498. In our view, although they are
not a model of clarity, Obialo’s multiple affidavits and billing records fulfill these
requirements.    Horizon’s concerns about double billing and hours billed for
unrecoverable post-trial work are addressed by the trial court’s findings of fact,
wherein the court reduced the hours billed and removed potential double billing
issues. The trial court combed through Obialo’s invoice, reducing many of the
hourly amounts reflected, removing all hours reflected for services connected with
Rivera’s claims against 4922 Holdings, and reducing by half the amount billed for
paralegal hours. See, e.g., El Apple I, Ltd., 370 S.W.3d at 763 (“Charges for
duplicative, excessive, or inadequately documented work should be excluded.”). All
told, the trial court reduced the attorney’s hours reflected in the invoice to 156.75.
The court found that “$52,350 is owed in reasonable and necessary attorney’s fees
by Defendants” and that “[s]egregation of the claims was not reasonably possible as
they were intertwined.”

      Horizon has not challenged these findings on appeal, and we generally defer
to the trial court’s findings because it “possesses a superior understanding of the case
and the factual matters involved.” See id. at 764. The affidavits and billing records
provided in this case provided sufficient information for the trial court’s calculation.

      For the foregoing reasons, we overrule Horizon’s third issue.




                                          25
                                   Rivera’s Cross-Issues

A.     Rivera is not entitled to a larger damages award.

       In its first cross-issue, Rivera asserts that the trial court erred in awarding
$3,875 in damages, rather than $17,775, which the jury determined was the value of
the labor and materials provided by Rivera for which it had not been paid. Rivera
contends that its lien claim was “comprised of damages for breach of the contract
and damages for the value of work done outside of the contract for which Rivera
was not paid.” Thus, according to Rivera, “the trial court should have entered
judgment for the higher jury damage award of $17,775 for [the] value of unpaid
labor and services,” disregarding “the lesser jury award of $3,875 for contractual
damages.” Although Rivera provides no legal authority for this proposition in its
opening brief,15 Rivera asserted in its reply brief and again during oral argument that
these damages should have been awarded under a quantum meruit theory.

       However, the jury’s $17,775 finding is predicated on the jury’s finding
regarding the propriety of Rivera’s lien.16            Thus, this “damages” finding was
predicated on the lien-foreclosure question, not on a quantum meruit liability
question.17 Accordingly, these damages are not available under a quantum meruit

       15
         Thus, we could overrule this issue based on briefing waiver. See Tex. R. App. P. 38.1(i);
Harrison v. Reiner, 607 S.W.3d 450, 468 (Tex. App.—Houston [14th Dist.] 2020, pet. denied).
       16
          To prevail on a claim to foreclose a constitutional mechanic’s lien, a lienholder must
prove the performance of the labor and the existence of the debt. San Antonio Credit Union v.
O’Connor, 115 S.W.3d 82, 107-08 (Tex. App.—San Antonio 2003, pet. denied). In today’s case,
the only finding supporting the existence of a debt is the jury’s determination that Horizon failed
to comply with the Contract, with associated damages of $3,875. Cf. Wallace Roofing, Inc. v.
Benson, No. 03-11-00055-CV, 2013 WL 6459757, at *12 (Tex. App.—Austin Nov. 27, 2013, pet.
denied) (mem. op.) (explaining that appellant would have been entitled to recover only breach-of-
contract damages on lien foreclosure claim, but because opposing parties’ damages exceeded the
amount of appellant’s damages, trial court did not abuse its discretion in denying appellant’s lien
foreclosure claim).
       17
          Although Rivera sought jury questions on quantum meruit and objected to the trial
court’s refusal to include these questions in the jury charge, Rivera does not assign error to the
                                                26
theory of recovery because that theory was not included in the jury’s charge. See
Tex. R. Civ. P. 279.

       We overrule Rivera’s first cross-issue.

B.     Rivera has waived his prompt pay interest complaint.

       In its second cross-issue, Rivera contends the trial court erred by awarding
pre-judgment interest at only 5.5%, when such interest should accrue at 18% in
accordance with the jury finding that Horizon did not promptly pay for properly
performed work.

       In its motion for entry of judgment, Rivera requested pre-judgment interest
“at the annual rate of five percent (5%) per annum.” He submitted a proposed
judgment reflecting the 5% pre-judgment interest rate. Later, Rivera responded to
Horizon’s JNOV motion. In that response and for the first time, Rivera included in
the prayer portion of his response a request for pre-judgment interest “at the annual
rate of 18% per annum.” He attached a second proposed judgment reflecting pre-
judgment interest at an 18% rate. However, the trial court signed Rivera’s first
proposed judgment, which awarded pre-judgment interest at the rate of 5%.18 Rivera
did not seek to modify the judgment.

       Generally, to preserve error for our review, the complaining party must raise
the complaint before the trial court by way of a timely request, objection, or motion
and either obtain an express or implicit ruling or pursue the request until the trial


absence of a quantum meruit question. “With the exception of fundamental errors, a court of
appeals must not reverse a trial court’s judgment in the absence of properly assigned error.”
Brumley v. McDuff, 616 S.W.3d 826, 830 (Tex. 2021).
       18
           The trial court struck through the “5% per annum” and instead awarded Rivera 5.5% per
annum, the judgment interest rate at the time of judgment. See Tex. Fin. Code § 304.003. Rivera
asserts in its reply brief that its request for prompt pay violation interest “was argued at a hearing
before the trial court,” but we have no such hearing included in our record.

                                                 27
court refuses to rule. See Tex. R. App. P. 33.1(a). Filing a motion with the trial
court clerk does not establish that the motion was properly presented to the trial
court. Johnson v. Mohammed, No. 03-10-00763-CV, 2013 WL 1955862, at *4 (Tex.
App.—Austin May 10, 2013, pet. dism’d) (mem. op.); In re Blakeney, 254 S.W.3d
659, 662 (Tex. App.—Texarkana 2008, orig. proceeding); see also Burnett v. Carnes
Funeral Home, Inc., No. 14-12-01159-CV, 2014 WL 2601567, at *5 (Tex. App.—
Houston [14th Dist.] June 10, 2014, no pet.) (mem. op.). “A trial court is not required
to consider or rule on a motion that has not been called to its attention.” Johnson,
2013 WL 1955862, at *4.

       Rivera never moved for the award of prompt pay interest. Rivera’s only post-
verdict mention of prompt pay interest was a brief reference in the prayer of his
response to Horizon’s post-verdict motions and in an attached exhibit. Rivera did
not file any post-judgment motion to modify the award of interest. Under these
circumstances, we conclude that he has waived his complaint regarding prompt pay
interest.

       We overrule Rivera’s second cross-issue.

                                     Conclusion

       Having overruled Horizon’s issues and Rivera’s cross-issues, we affirm the
trial court’s judgment.




                                        /s/    Kevin Jewell
                                               Justice

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                          28